Exhibit 10.5

AMENDED AND RESTATED

CHANGE OF CONTROL AGREEMENT




THIS AMENDED AND RESTATED CHANGE OF CONTROL AGREEMENT (this “Agreement”) is
entered into effective as of the 9th day of December, 2008, by and between First
Federal Community Bank, a federal savings bank (the “Bank”), and Sally K.
O’Donnell an individual (the “Employee”).




WITNESSETH:




WHEREAS, this Agreement was originally entered into as of the 12th day of June,
2003; and




WHEREAS, this Agreement must be amended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (“Code”); and




WHEREAS, the Bank and Employee desire to amend the Agreement as provided herein
for the purpose of complying with Section 409A of the Code; and




WHEREAS, Paragraph 7 of the Agreement permits the parties to amend the Agreement
in a writing signed by each;




AGREEMENT:




NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, the Bank and the Employee
hereby amend and restate the Agreement as follows:




1.

Term. The term of this Agreement shall commence on December 31, 2008, and shall
end December 31, 2009, subject to extension and to earlier termination as
provided herein (the “Term”). Prior to each anniversary of the date of this
Agreement, the Board of Directors of the Bank shall review the performance of
the Employee. In connection with such annual review, the Term of this Agreement
shall be extended for a one-year period beyond the then-effective expiration
date, provided the Board of Directors of the Bank, in its sole discretion,
determines in a duly adopted resolution that this Agreement should be extended.




2.

Termination of Employment.




(a)

Termination by the Bank in Connection with a Change of Control. In the event
that the employment of the Employee is terminated by the Bank, or its successors
or assigns, at any time during the Term for any reason other than Just Cause
within six months prior to a Change of Control (hereinafter defined) or within
one year after a Change of Control, then the following shall occur:





(i)

the Bank shall promptly pay, but no later than sixty (60) days after the Change
of Control or Employee’s termination, to the Employee or to her beneficiaries,
dependents or estate an amount equal to the amount of the Employee’s annual base
salary most recently set prior to the occurrence of the Change of Control;




(ii)

The Bank shall pay the premiums required to maintain coverage for the Employee
and her eligible dependents under the health insurance plan of the Employer in
which the Employee is a participant immediately prior to the Change of Control
of the Bank in accordance with the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended, until the earliest of (A) the first anniversary of the
termination of the Employee’s employment or (B) the date on which the Employee
is included in another employer’s health insurance plan as a full-time employee;
and




(iii)

The Employee shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, nor
shall any amounts received from other employment or otherwise by the Employee
offset in any manner the obligations of the Bank hereunder, except as
specifically stated in subparagraph (b).




For purposes of this Agreement, the term “Just Cause” means the Employee’s
personal dishonesty, incompetence, willful misconduct, breach of fiduciary duty
involving personal profit, intentional failure or refusal to perform the duties
and responsibilities assigned to the Employee, willful violation of any law,
rule, regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, or conviction of a felony or for fraud or embezzlement.




(b)

Termination by the Employee in Connection with a Change of Control. The Employee
may voluntarily terminate the Employee’s employment pursuant to this Agreement
within twelve months following a Change of Control and shall be entitled to
compensation as set forth in Section 2(a) of this Agreement in the event that
any of the following conditions constituting “Good Reason” occurs:




(i)

a material diminution in the Employee’s base compensation;




(ii)

a material diminution in the Employee’s authority, duties, or responsibilities;




(iii)

a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Employee is required to report, including a requirement
that the Employee report to a corporate officer or employee instead of reporting
directly to the Board of Directors;





-2-




(iv)

a material diminution in the budget over which the Employee retains authority;




(v)

a material change in the geographic location at which the Employee must perform
the services; or




(vi)

any other action or inaction that constitutes a material breach by the Bank of
this Agreement




As a condition to receiving benefits pursuant to this Paragraph 2(b), the
Employee must first provide notice to the Bank of the existence of the Good
Reason condition no later than ninety (90) days following the initial existence
of the Good Reason condition and provide the Bank with a period of at least
thirty (30) days during which it may remedy the Good Reason condition.




(c)

Death of the Employee. This Agreement shall automatically terminate upon the

death of the Employee.




(d)

“Golden Parachute” Provision. Any payments made to the Employee pursuant to

this Agreement or otherwise are subject to and conditioned upon compliance with
12 U.S.C. §1828(k) and any regulations promulgated thereunder.




In the event that payments pursuant to this Agreement, or any other payments are
made by the Bank to the Employee which would constitute a “parachute payment”
within the meaning of Section 280G(b)(3) of the Code, or would result in the
imposition of a penalty tax pursuant to Section 280G of the Code, such payments
shall be reduced to the maximum amount which may be paid under Section 280G of
the Code without exceeding such limits. In the event a reduction in payments is
necessary in order to comply with the requirements of this Agreement relating to
the limitations of Section 280G or applicable OTS limits, the Employee may
determine, in her sole discretion, which categories of payments are to be
reduced or eliminated. Any reduction pursuant to this Paragraph 2(d) shall be
made in compliance with Section 409A of the Code




(e)

Definition of “Change of Control”. A “Change of Control” shall mean any one of
the following events:




(i)

the acquisition by any person (as defined under Section 409A of the Code), or
more than one person acting as a group (as defined under Section 409A of the
Code), of the stock of FFD Financial Corporation (“FFD”) that, together with the
stock of FFD held by such person or group, constitutes more than fifty (50)
percent of the total fair market value or total voting power of all of the stock
of FFD;




(ii)

the acquisition by any person, ore more than one person acting as a group,
within any 12-month period, of shares of FFD possessing thirty (30) percent or
more of the total voting power of all of the stock of FFD.





-3-




(iii)

a majority of the members of the Board of Directors of FFD is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Board of Directors of FFD prior to the date
of the appointment or election; or




(iv)

the acquisition by any person, or more than one person acting as a group (other
than any person described in Treasury Regulation §1.409A-3(i)(5)(vii)(B)) within
any 12-month period, of assets from FFD that have a total gross fair market
value equal to or more than forty (40) percent of the total gross fair market
value of all of the assets of FFD immediately prior to such acquisition or
acquisitions.




This definition of Change of Control shall be interpreted in a manner that is
consistent with the definition of “change in control event” under Section 409A
of the Code and the Treasury Regulations promulgated thereunder.




(f)

Definition of “Termination.” For the purposes of this Agreement, any reference
to “termination” (or any form thereof) of this Agreement or the Employee’s
employment hereunder shall mean a “separation from service” within the meaning
of Section 409A of the Code by the Employee from the Bank and all entities that,
along with the Bank, would be treated as a single employer under Sections 414(b)
and (c) of the Code.




(g)

Payment Delay for Certain “Specified Employees.” In the event that Employee is a
“specified employee” of the Bank, within the meaning of Treasury Regulation
§1.409A-1(i) and as determined under the Bank’s policy for determining specified
employees, on the Employee’s date of termination, and the Employee is entitled
to a payment and/or benefit under this Agreement that is required to be delayed
pursuant to Section 409A(a)(2) of the Code, then such payment or benefit shall
not be paid or provided (or begin to be paid or provided) until the first
business day of the seventh month following the Employee’s date of termination
(or, if earlier, Employee’s death). The first payment that can be made following
such postponement period shall include the cumulative amount of any payments or
benefits that could not be paid or provided during such postponement period due
to the application of this subparagraph.




3.

Confidential Information. The Employee acknowledges that the Employee has
learned and has access to confidential information regarding the Bank and its
customers and businesses. The Employee agrees and covenants not to disclose or
use for the Employee’s own benefit, or the benefit of any other person or
entity, any confidential information, unless or until the Bank consents to such
disclosure or use or such information becomes common knowledge in the industry
or is otherwise legally in the public domain. The Employee shall not knowingly
disclose or reveal to any unauthorized person any confidential information
relating to the Bank, its parent, subsidiaries or affiliates, or to any of the
businesses operated by them, and the Employee confirms that such information
constitutes the exclusive property of the Bank. The Employee shall not otherwise
knowingly act (a) to the material detriment of the Bank, its subsidiaries, or
affiliates, or (b) in a manner which is inimical or contrary to the interests of
the Bank.





-4-




4.

Nonassignability. Neither this Agreement nor any right or interest hereunder
shall be assignable by the Employee, the Employee’s beneficiaries or legal
representatives without the Bank’s prior written consent; provided, however,
that nothing in this Section 4 shall preclude (a) the Employee from designating
a beneficiary to receive any benefits which were payable hereunder prior to the
Employee’s death, or (b) the executors, administrators, or other legal
representatives of the Employee or the Employee’s estate from assigning any
rights hereunder to the person or persons entitled thereto.




5.

No Attachment. Except as required by law, no right to receive payment under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge or hypothecation or to execution,
attachment, levy, or similar process of assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.




6.

Binding Agreement. This Agreement shall be binding upon, and inure to the
benefit of, the Employee and the Bank and their respective permitted successors
and assigns.




7.

Amendment of Agreement. This Agreement may not be modified or amended, except by
an instrument in writing signed by the parties hereto.




8.

Waiver. No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be an estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver,
unless specifically stated therein, and each waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than the act specifically
waived.




9.

Severability. If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect the other provisions of this Agreement
not held so invalid, and each such other provision shall, to the full extent
consistent with applicable law, continue in full force and effect.




10.

Headings. The headings of the paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.




11.

Governing Law; Regulatory Authority. This Agreement has been executed and
delivered in the State of Ohio and its validity, interpretation, performance and
enforcement shall be governed by the laws of the State of Ohio, except to the
extent that federal law is governing. If this Agreement conflicts with any
applicable federal law as now or hereafter in effect, then federal law shall
govern.





-5-




12.

Effect of Prior Agreements. This Agreement contains the entire understanding
between the parties hereto and supersedes any prior change of control or
employment agreement between the Bank or any predecessor of the Bank and the
Employee.




13.

Notices. Any notice or other communication required or permitted pursuant to
this Agreement shall be deemed delivered if such notice or communication is in
writing and is delivered personally or by facsimile transmission or is deposited
in the United States mail, postage prepaid, addressed as follows:




If to the Bank:




First Federal Community Bank

321 North Wooster Avenue

Dover, Ohio 44622




If to the Employee:




Sally K. O’Donnell

1245 Fairway Dr. NE

New Philadelphia, OH 44663




14.

At-will-Employment. This Agreement does not constitute a contract of employment
or impose on the Bank any obligation to retain the Employee as an employee.




15.

Section 409A of the Code.

This Agreement is intended to comply with Section 409A of the Code and shall be
interpreted, administered and operated accordingly. Nothing herein shall be
construed as an entitlement to or guarantee of any particular tax treatment to
the Employee and neither the Bank nor the Board of Directors of the Bank shall
be liable to Employee for failure to comply with the requirements of Section
409A of the Code. The Bank may accelerate the time or schedule of a distribution
to the Employee any time this Agreement fails to met the requirements of Section
409A of the Code. Such payment may not exceed the amount required to be included
in income as a result of the failure to comply with Section 409A of the Code.
















[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURES FOLLOW]





-6-







IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed by its
duly authorized officer, and the Employee has signed this Agreement, each as of
the day and year first above written.







Attest:

 

FIRST FEDERAL COMMUNITY BANK

 

 

 

 

/s/ Stephanie Wilson

 

By:

/s/ Trent B. Troyer

/s/ Carol L. Slemmer

 

 

Trent B. Troyer

 

 

 

President

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Sally K. O’Donnell

 

 

Sally K. O’Donnell








-7-


